724 N.W.2d 469 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dwan CHATMAN, Defendant-Appellant.
Docket No. 132076, COA No. 267783.
Supreme Court of Michigan.
December 13, 2006.
On order of the Court, the application for leave to appeal the July 27, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the Court of Appeals for consideration as on leave granted.